[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                    DECEMBER 1, 2009
                         No. 08-13211               THOMAS K. KAHN
                   ________________________             CLERK


                D. C. Docket No. 04-20065-CR-PAS

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                             versus

LEEBERT RAMCHARAN,



                                                   Defendant-Appellant,


                   ________________________

                         No. 08-13679
                   ________________________

                D. C. Docket No. 04-20065-CR-PAS

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus
EVERETT DONOVAN WILLIAMS,

                                                                     Defendant-Appellant.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                   (December 1, 2009)

Before CARNES and HULL, Circuit Judges, and LAWSON,* District Judge.

PER CURIAM:

                                             I.

       Appellants-Defendants Leebert Ramcharan (“Ramcharan”) and Everett

Donovan Williams (“Williams”), along with 12 other coconspirator defendants,

were indicted for conspiracy to import 5 kilograms or more of a mixture and

substance containing a detectable amount of cocaine into the United States,

beginning in or about 1998 and continuing until approximately January 30, 2004,

in violation of 21 U.S.C. §§ 952(a), 960(b)(1)(B) & 963 (Count 1); conspiracy to

possess with intent to distribute 5 kilograms or more of a mixture and substance

containing a detectable amount of cocaine, beginning in or about February 1998

and continuing until January 30, 2004, in violation of 21 U.S.C. §§ 841(a)(1), 846


       *
       Honorable Hugh Lawson, United States District Judge for the Middle District of
Georgia, sitting by designation.

                                              2
& 846(b)(1)(A)(ii) (Count 2); and knowingly and intentionally attempting to

import 5 kilograms or more of a mixture and substance containing a detectable

amount of cocaine into the United States, on or about August 9, 2003, in violation

of 21 U.S.C. §§ 952(a), 960(b)(1)(B) & 963 (Count 3). The indictment also

contained a forfeiture count. Appellants-Defendants Ramcharan and Williams are

Jamaican nationals who were extradited from Jamaica to the United States in 2007.

The district court granted the government’s motion to dismiss Count 3 of the

indictment as to Defendants Ramcharan and Williams.

      Defendants Ramcharan and Williams proceeded to trial on Counts 1 and 2.

The government’s witnesses included three coconspirator defendants (Gabriel

Zuñiga, Cesar Augusto Mantilla Chavez, and Rafael Enrique Pereira), who had

earlier pled guilty, five unindicted coconspirators, and police officers from Jamaica

and the Bahamas. The government introduced evidence of wiretaps conducted by

the Colombian and Bahamian police, travel records, and seized drugs and money.

After a lengthy trial, Defendants Ramcharan and Williams were convicted of

Counts 1 and 2. The district court sentenced Defendant Ramcharan to 420 months’

imprisonment and five years’ supervised release, and imposed a $100,000 fine and

an assessment of $200. The district court sentenced Defendant Williams to 324

months’ imprisonment and five years’ supervised release, and imposed an



                                          3
assessment of $200.

                                          II.

      Defendants Ramcharan and Williams present numerous issues for appellate

review as to their convictions. Ramcharan and Williams do not challenge their

sentences or the advisory guidelines calculation as to their sentences. The issues

presented for appellate review are:

      Ramcharan and Williams

      1.     Whether the district court erred in denying the defense’s request for a

             jury instruction on multiple conspiracies;

      2.     Whether the district court erred in giving a jury instruction on aiding

             and abetting;

      3.     Whether the district court abused its discretion in admitting evidence

             of certain uncharged conduct;

      4.     Whether the district court erred by failing to conduct a sufficient

             inquiry of the jury after the jury requested to be referred to by number

             and not by name, even though each juror stated unequivocally to the

             court that he or she either could keep an open mind or had not

             prejudged the case;

      5.     Whether the district court erred in admitting evidence of foreign



                                          4
      wiretaps obtained from the Colombian National Police and the Royal

      Bahamian Police Force against Defendants Ramcharan and Williams,

      who were nonresident aliens;

6.    Whether the district court committed reversible error in refusing to

      grant a mistrial where an incarcerated witness spontaneously testified

      that he saw Ramcharan and Williams in the cell next to him while he

      was being transported to the courthouse, and where the district court

      gave an immediate curative instruction to disregard that testimony;

7.    Whether the district court abused its discretion in admitting a

      coconspirator’s testimony about the identity of voices, the meaning of

      various coded words, and incidents discussed in certain recorded

      telephone conversations;

8.    Whether the district court committed reversible error in admitting

      certain hearsay statements.

Williams

1.    Whether the evidence was sufficient to support Defendant Williams’

      conviction.

                                    III.

After carefully reviewing the massive record in this case, reading the parties’



                                     5
briefs, and having the benefit of oral argument, we affirm Defendants Ramcharan’s

and Williams’ convictions on Counts 1 and 2.

      AFFIRMED .




                                        6